On January 7, 2011, we granted a writ of mandamus to compel the secretary of state to rescind Directives 2010-80 and 2010-87 and to compel the board of elections to rescind its decisions made *1499pursuant to those directives and to instead review the 850 provisional ballots that are the subject of Judge Susan Dlott’s order in Hunter v. Hamilton Cty. Bd. of Elections, S.D.Ohio (W.D.) No. 1:10-CV-820, and are not subject to the consent decree in Northeast Ohio Coalition for the Homeless v. Brunner, S.D.Ohio (E.D.) No. C2-06-896, with exactly the same procedures and scrutiny applied to any provisional ballots during the board’s review of them leading up to its decision on November 16, without assuming that poll-worker error occurred in the absence of specific evidence to the contrary.
Shortly after we granted the writ, the secretary of state issued a tie-breaking decision and directive relating to the December 9 and December 28 tie votes of respondent Hamilton County Board of Elections. This cause is now before the court upon relators’ January 10, 2011 amended complaint for a writ of mandamus challenging the secretary’s January 7 tie-breaking vote and directive and their motions for expedited issuance of alternative writ and for temporary injunctive relief.
Upon consideration thereof, it is ordered by the court that because the applicable procedural rules do not authorize a postjudgment right to file an amended complaint in the same ease to attack a decision that was filed after judgment was entered, the amended complaint in mandamus is dismissed.